Motion Granted; Affirmed and Memorandum Opinion filed April 12, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00321-CR

                      RAYMOND MIRELES, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1627845

                         MEMORANDUM OPINION

      Appellant appeals his conviction for aggravated sexual assault of a child
between the age of fourteen and seventeen. Appellant’s appointed counsel filed a
brief in which he concludes the appeal is wholly frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
assigning issues that might arguably support the appeal, and explaining why those
issues do not raise arguable error. See Gainous v. State, 436 S.W.2d 137, 138 (Tex.
Crim. App. 1969).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Wise, Poissant and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2